Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the phrase “is disclosed” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation "the first side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites, “and a cartridge carrying a plurality of blades comprising: a razor blade”. It is not clear how the razor blade is related to the plurality of blades.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the shave directions and the cartridge.  Claim 7 recites, “wherein the shaver includes a cartridge that shave in a first direction and a second cartridge that shaves in a second direction.   This limitation does not convey that the blades are orientated in a different direction relative to each other and it transposes a functional action from the user onto the structure.  It is also noted that this functional recitation can be met by a user moving the engagement with the user’s skin of a first direction in an up motion and with the second cartridge moving the shaver in a down motion. The limitations do not convey any structure to the shaver other than there is a second cartridge. 

Claim 7 recites “wherein the shaver includes a first cartridge”. However, claim 1 recites, “An improved shaver having a handle and a cartridge”.  It is not clear how the first cartridge relates to the first cartridge. 

Claim 8 recites the limitation "the first side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park  (U.S. Publication 2017/0136639).  In regards to claim 1, Park discloses an improved shaver having a handle (20)  and a cartridge (razor cartridge 10) carrying a plurality of blades (200), comprising: a razor blade (fig. 5a) having a profile including a first surface (bottom surface) that is planar along an entirety of the surface (as annotated), and a second side (top surface) having a first portion that is planar and parallel to the first surface (parallel to the bottom surface), and a ground second portion (towards the tip) that reduces a thickness of the profile in the distal direction until it .

    PNG
    media_image1.png
    877
    647
    media_image1.png
    Greyscale

In regards to claims 3 and 10, Park discloses wherein the reduction in thickness of the blade is non-linear (curved).
In regards to claim 4 and 11, Park discloses wherein the reduction in thickness of the blade occurs over multiple linear sections (the curved profile is composed of many linear sections).
In regards to claim 5 and 12, Park discloses wherein transitions between the linear sections of the blade are smoothed.
.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews  (U.S. Publication 6,161,288).  In regards to claim 1 and 8 , Andrews  discloses an improved shaver (Figure 23) having a handle (242)  and a cartridge (241) carrying a plurality of blades (254/255), comprising: a razor blade (fig. 5a) having a profile including a first surface (bottom surface) that is planar along an entirety of the surface, and a second side (top surface) having a first portion that is planar and parallel to the first surface (parallel to the bottom surface), and a ground second portion (towards the tip) that reduces a thickness of the profile in the distal direction until it reaches the first side to form a cutting edge at the distal edge of said blade (see Fig. 24).
In regards to claim 2 and 9, Andrews discloses wherein the reduction in thickness of the blade profile is linear along the ground second portion.
In regards to claim 7, Andrews discloses wherein the shaver includes a first cartridge that shave in a first direction (284), and a second cartridge (285) that shaves in a second direction.

Claims 8, 10-11, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres  (U.S. Patent 10,556,324).  In regards to claim 8, Torres discloses an improved razor blade (fig. 10), comprising: a razor body (B) having a profile including a first surface (S) that is planar along an entirety of the surface, and a second side (after H) having a first portion that is planar and parallel to the first surface and a ground second portion (E, F) that reduces a thickness of the profile in the distal direction until it reaches the first side to form a cutting edge in the distal edge of said blade.
In regards to claim 10, Torres discloses wherein the reduction in thickness of the blade is non-linear (curved).
In regards to claim 11, Torres discloses wherein the reduction in thickness of the blade occurs over multiple linear sections (the curved profile is composed of many linear sections).
In regards to claim 13, Torres discloses wherein transitions between the linear sections of the blade form apices (e.g. R, H).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomek (U.S. Patent 3,262,206) in view of Camp (U.S. Patent 3,514,856).  In regards to claim 1 and 8, Tomek  discloses an improved shaver (Figure 1) having a handle (2)  and a cartridge (4/3) carrying a plurality of blades (10/10), comprising: a razor blade (10) having a profile including a first surface (bottom surface) that is planar (majority) and a second side (top surface) having a first portion that is planar and parallel to the first surface (parallel to the bottom surface), and a ground second portion (towards the tip) that reduces a thickness of the profile in the distal direction until it reaches the first side to form a cutting edge at the distal edge of said blade (at the tip).
Tomek does not disclose that the first surface (bottom surface) is planar along an entirety of the surface as the tip is faceted too.  Attention is further directed to the Camp razor blade. Camp discloses a new blade configuration (fig. 2) that provides optimum shaving comfort and “sets forth an optimum razor blade configuration for shaving comfort which not only includes a minimum and maximum included angle between the converging surfaces forming the cutting edge, but also the maximum length of such converging surfaces and the minimum length of an effective relief portion immediately adjacent such converging surfaces. It thus has been an object of the present invention to provide an improved razor blade configuration having defined parameters which produce minimum whisker drag during shaving and accordingly afford the utmost in shaving comfort” (col. 1, lines 50-58).   As both Camp and Tomek are concerned with improving shaving performance, it would have been obvious to one of ordinary skill in the art to utilize the novel blade edge configuration of Camp to modify the edge of the razor blades of Tomek with the known blade edge improvement for the predicable benefits of improving the shaving comfort. 

In regards to claim 4 and 11, the modified device of Tomek discloses wherein the reduction in thickness of the blade occurs over multiple linear sections (Fig. 2 Camp; 14’, 18’, 22’).
In regards to claim 6 and 13, the modified device of Tomek discloses wherein transitions between the linear sections of the blade form apices (Fig. 2 Camp; 14’,18’, 22’).

    PNG
    media_image2.png
    395
    756
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724